Case 3:20-cr-00114-PDW Document 10 Filed 07/10/20 Page 1of1

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA, )
Plaintiff, ; Criminal No. 3:20-MJ-312
vs. AFFIDAVIT OF
) CHAD PENNINGTON
ERRICK STEVEN TOA, )
Defendant. ;
Chad Pennington, being first duly sworn, deposes and states as follows:
1. I am an Assistant Federal Public Defender for the Districts of South Dakota and
North Dakota.
2s There was an initial appearance in the above case held on 07/08/2020. Attorney

Dane DeKrey appeared at the hearing with the Defendant.

3. I met with the Defendant on 07/09/2020, to discuss his case with him. My office
conferred with attorney Dane DeKrey on 07/08/2020, and informed him that our office has
assumed full representation of the above case.

Dated this 10th day of July, 2020.

fi

Chad Pennington
Subscribed and sworn to before me this 10th day of July, 2020.

Oy bet SO

Notar@Public, Cass County, ND \|
My Commission Expires:

       

ELIZABETH SCHWARTZ
Notary Public
State of North Dakota

 

 

My Commission Explres May 26, 2022

[pnt a

    

(SEA
